

EMPLOYMENT AGREEMENT
 
This Employment Agreement (“Agreement”) is made by and between Atlantic Coast
Bank (the “Bank”), and Robert J. Larison, Jr. (“Executive”) this 11th day of
December, 2009 and is effective as of such date (the “Effective
Date”).  References herein to the “Company” mean Atlantic Coast Federal
Corporation, which owns 100% of the common stock of the Bank.  The Company is a
signatory to this Agreement for the sole purpose of guaranteeing the Bank’s
performance hereunder.
 
WHEREAS, the Executive and the Bank are a party to an employment agreement dated
May 16, 2008, and this Agreement supersedes such prior agreement and all
obligations of the parties under such prior agreement shall become null and void
after the Effective Date of this Agreement; and
 
WHEREAS, Executive is serving as President and Chief Executive Officer of the
Bank and the Bank wishes to assure itself of the services of Executive as an
officer of the Bank for the period provided in this Agreement; and
 
WHEREAS, in order to induce Executive to remain in the employ of the Bank and to
provide further incentive for Executive to achieve the financial and performance
objectives of the Bank, the parties desire to enter into this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the terms and conditions hereinafter provided, the parties hereby agree as
follows:
 
1.    POSITION AND RESPONSIBILITIES.
 
During the term of this Agreement, Executive shall serve as President and Chief
Executive Officer of the Bank.  Executive shall be responsible for the overall
management of the Bank, and shall be responsible for establishing the business
objectives, policies and strategic plan of the Bank, in conjunction with the
Board of Directors of the Bank (the “Board”). Executive also shall be
responsible for providing leadership and direction to all departments or
divisions of the Bank, and shall be the primary contact between the Board and
the staff.  As Chief Executive Officer, Executive shall directly report to the
Board.  Executive also shall be nominated as a member of the Board, subject to
election by members or shareholders of the Bank, as the case may be.  Executive
also agrees to serve, if elected, as an officer and director of any affiliate of
the Bank.

 

--------------------------------------------------------------------------------

 
 
2.    TERM AND DUTIES.

(a)          Three Year Contract; Annual Renewal. The term of Executive’s
employment under this Agreement shall commence as of the Effective Date and
shall continue thereafter for a period of three (3) years.  Commencing on the
first anniversary date of this Agreement (the “Anniversary Date”) and continuing
on each Anniversary Date thereafter, the term of this Agreement shall renew for
an additional year such that the remaining term of this Agreement is always
three (3) years provided, however, that in order for the Agreement to renew, the
disinterested members of the Board of Directors of the Bank (the “Board”) must
take the following actions prior to each non-renewal notice period (as described
in the next sentence): (i) at least sixty (60) days prior to the Anniversary
Date, conduct a comprehensive performance evaluation and review of Executive for
purposes of determining whether to extend the Agreement; and (ii) affirmatively
approve the renewal or non-renewal of the Agreement, which decision shall be
included in the minutes of the Board’s meeting.  If the decision of such
disinterested members of the Board is not to renew the Agreement, then the Board
shall provide the Executive with a written notice of non-renewal (“Non-Renewal
Notice”) at least thirty (30) days and not more than sixty (60) days prior to
any Anniversary Date, such that this Agreement shall terminate at the end of
twenty-four (24) months following such Anniversary Date.


(b)          Termination of Agreement.  Notwithstanding anything contained in
this Agreement to the contrary, either Executive or the Bank may terminate
Executive’s employment with the Bank at any time during the term of this
Agreement, subject to the terms and conditions of this Agreement.
 
(c)          Continued Employment Following Expiration of Term.  Nothing in this
Agreement shall mandate or prohibit a continuation of Executive’s employment
following the expiration of the term of this Agreement, upon such terms and
conditions as the Bank and Executive may mutually agree.


(d)          Duties; Membership on Other Boards.  During the term of this
Agreement, except for periods of absence occasioned by illness, reasonable
vacation periods, and reasonable leaves of absence approved by the Board,
Executive shall devote substantially all of his business time, attention, skill,
and efforts to the faithful performance of his duties hereunder, including
activities and services related to the organization, operation and management of
the Bank; provided, however, that, with the prior approval of the Board, as
evidenced by a resolution of the Board, from time to time, Executive may serve,
or continue to serve, on the boards of directors of, and hold any other offices
or positions in, business companies or business organizations, which, in the
Board’s judgment, will not present any conflict of interest with the Bank, or
materially affect the performance of Executive’s duties pursuant to this
Agreement.  Executive shall provide the Board of Directors annually for its
approval a list of organizations for which the Executive acts as a director or
officer.
 
3.    COMPENSATION, BENEFITS AND REIMBURSEMENT.
 
(a)           Base Salary.  In consideration of Executive’s performance of the
duties set forth in Section 2, the Bank shall provide Executive the compensation
specified in this Agreement.  The Bank shall pay Executive a salary of $250,000.
The Base Salary shall be payable biweekly, or with such other frequency as
officers of the Bank are generally paid. During the term of this Agreement, the
Base Salary shall be reviewed at least annually by the Board or by a committee
designated by the Board no later than August 1, and the Bank may increase, but
not decrease (except for a decrease that is generally applicable to all
employees) Executive’s Base Salary. Any increase in Base Salary shall become
“Base Salary” for purposes of this Agreement.

 
2

--------------------------------------------------------------------------------

 

(b)          Bonus and Incentive Compensation.  Executive shall be entitled to
incentive compensation and bonuses as provided in any plan or arrangement of the
Bank in which Executive is eligible to participate or as agreed to by the Bank
and the Executive.  Nothing paid to Executive under any such plan or arrangement
will be deemed to be in lieu of other compensation to which Executive is
entitled under this Agreement.  Subject to the terms of the relevant plan
documents, payments of bonuses and incentive compensation are dependent on the
Board’s review of Executive’s performance for the relevant period and shall be
paid at the Board’s discretion.
 
(c)           Employee Benefits and Perquisites.  The Bank shall provide
Executive with employee benefit plans, arrangements and perquisites
substantially equivalent to those in which Executive was participating or from
which he was deriving benefit immediately prior to the commencement of the term
of this Agreement, including:
 
(i)            the Bank’s payment of premiums for life insurance on Executive’s
life on the same basis as for all employees of the Bank and including $50,000 of
accidental death and dismemberment coverage, where Executive has the right to
designate the beneficiary(ies) of such policies;
 
(ii)           the Deferred Compensation Plan dated March 9, 1995 between
Executive and Atlantic Coast Federal Credit union (the predecessor to the Bank)
and the Supplemental Retirement Agreement (“SERP”) dated November 1, 2002,
restated as of January 1, 2005 and restated as of December 11, 2009 between
Executive and the Bank;
 
(iii)         the Bank’s payment of premiums for a long term disability
insurance policy providing for long term disability benefits on the same basis
as provided for all employees of the Bank;


(iv)         the Bank’s payment to Executive of $5,000 per year for an
individual retirement account contribution;


(v)          the Bank’s reimbursement of out-of-pocket expenses of up to $2,500
on January 1st and July 1st each year for health insurance for Executive and his
dependents, plus reimbursement of out-of-pocket expenses for an annual physical
examination for Executive at the Mayo Clinic or such other facility as Executive
may determine;


(vi)         the Bank’s reimbursement of up to $750 each month to Executive as a
car allowance (provided, however, that the Bank shall not reimburse Executive
for costs associated with such automobile, except for travel which is business
related, which shall be reimbursed at the Bank’s established mileage rates); and


(vii)        the Bank’s reimbursement of up to $5,000 (net after taxes) for
Executive’s membership in a country club of Executive’s choosing; provided,
however, that such reimbursement shall not continue after termination of
Executive’s employment with the Bank.


 
3

--------------------------------------------------------------------------------

 

The Bank shall not, without Executive’s prior written consent, make any changes
in such plans, arrangements or perquisites that would adversely affect
Executive’s rights or benefits thereunder, except as to any changes that are
applicable to all participating employees or as reasonably or customarily
available.  Without limiting the generality of the foregoing provisions of this
Section 3(c), Executive will be entitled to participate in or receive benefits
under any employee benefit plans including, but not limited to, retirement
plans, supplemental retirement plans, pension plans, profit-sharing plans,
health-and-accident insurance plans, medical coverage or any other employee
benefit plan or arrangement made available by the Bank in the future to its
senior executives, including any stock benefit plans, subject to and on a basis
consistent with the terms, conditions and overall administration of such plans
and arrangements.
 
(d)          Paid Time Off.  Executive shall be entitled to paid vacation time
each year during the term of this Agreement (measured on a fiscal or calendar
year basis, in accordance with the Bank’s usual practices), as well as sick
leave, holidays and other paid absences in accordance with the Bank’s policies
and procedures for senior executives.  Any unused paid time off during an annual
period shall be cumulative if not used.
 
(e)          Expense Reimbursements.  During the term of this Agreement, the
Bank shall pay or reimburse Executive for all reasonable travel, entertainment
and other reasonable expenses incurred by Executive during the course of
performing his obligations under this Agreement, including, without limitation,
fees for memberships in such organizations and associations as Executive and the
Board shall mutually agree are necessary and appropriate in connection with the
performance of his duties under this Agreement, upon presentation to the Bank of
an itemized account of such expenses in such form as the Bank may reasonably
require.  In addition, Executive shall be reimbursed for expenses in the amount
of the Internal Revenue Service per diem rate for each day Executive spends at
the Bank’s Jacksonville office up to a maximum of twenty (20) days per month.
 
4.    PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION.
 
(a)           Upon the occurrence of an Event of Termination (as herein defined)
during the term of this Agreement, the provisions of this Section 4 shall
apply.  As used in this Agreement, an “Event of Termination’’ shall mean and
include any one or more of the following:
 
(i)            the involuntary termination by the Bank of Executive’s full-time
employment hereunder for any reason other than a termination due to “Disability”
or death, as set forth in Section 6; or a termination upon “Retirement,” as
defined in Section 7 or a termination for “Cause,” as defined in Section 8; and
 
(ii)           Executive’s voluntary resignation from the Bank’s employ within
two years after any of the following, unless consented to by Executive (where
any vote by Executive in performance of his duties as a member of the Board in
favor of such action shall constitute express consent of Executive to such
action):
 
(A)          failure to appoint Executive to the position set forth in Section
1, or a material change in Executive’s function, duties, or responsibilities,
which change would cause Executive’s position to become one of lesser
responsibility, importance, or scope from the position and responsibilities
described in Section 1, to which Executive has not agreed in writing (and any
such material change shall be deemed a continuing breach of this Agreement by
the Bank); provided, however, that a failure to re-elect Executive to the Board
shall not constitute an Event of Termination under this Agreement and any change
to Executive’s duties as an officer or director of any affiliate does not
constitute an Event of Termination under this Agreement;

 
4

--------------------------------------------------------------------------------

 
 
(B)           a relocation of Executive’s principal place of employment to a
location that is more than 50 miles from either Waycross, Georgia or
Jacksonville, Florida;
 
(C)           a material reduction in the benefits and perquisites, including
Base Salary, to Executive from those being provided as of the Effective Date
(except for any reduction that is part of a reduction in pay or benefits that is
generally applicable to officers or employees of the Bank) or;
 
(D)           a material breach of this Agreement by the Bank.
 
Upon the occurrence of any event described in clause (ii) above (“Good Reason”),
Executive shall have the right to elect to terminate his employment under this
Agreement by resignation within two years after the initial occurrence of such
condition upon not less than 30 days prior written notice given within a
reasonable period of time (not to exceed, 90 days) after the initial event
giving rise to the right to elect; provided, however, that the Bank shall be
given at least 30 days to remedy the condition before the Executive terminates
employment.  Such voluntary termination for Good Reason by Executive shall be an
Event of Termination.
 
(b)          Upon the occurrence of an Event of Termination, the Bank shall pay
Executive, or, in the event of his subsequent death, his beneficiary or
beneficiaries, or his estate, as the case may be, as severance pay or liquidated
damages, or both, a lump sum in cash equal to three times (i) the highest annual
rate of Base Salary paid to Executive at any time under this Agreement and (ii)
the highest annual bonus and non-equity incentive compensation paid to the
Executive over the most recent three calendar years prior to the Event of
Termination; provided however, that, to the extent required by regulations or
interpretations of the Office of Thrift Supervision, all severance payments
under the Agreement shall be reduced not to exceed three (3) times Executive’s
average annual compensation (as defined in such regulations or interpretations)
over the most recent five (5) taxable years.  Such payment shall not be reduced
in the event Executive obtains other employment following the Event of
Termination. Notwithstanding the foregoing, in the event Executive is a
“Specified Employee” (as defined in the Internal Revenue Code (the “Code”)
Section 409A and the regulations thereunder) to the extent required under Code
Section 409A, no payment shall be made to Executive prior to the first day of
the seventh month following the Event of Termination.
 
(c)           Upon the occurrence of an Event of Termination, the Bank shall
provide at the Bank’s expense, life and disability insurance coverage and
non-taxable medical and dental insurance coverage substantially comparable to
the coverage maintained by the Bank for Executive and his family prior to the
Event of Termination, except to the extent such coverage may be changed in its
application to all Bank employees.  Such coverage shall cease upon the earlier
of (i) 36 months following the Event of Termination or (ii) Executive’s
obtaining substantially similar coverage from a new employer.

 
5

--------------------------------------------------------------------------------

 


5.    CHANGE IN CONTROL


(a)           In the event that the aggregate payments or benefits to be made or
afforded to Executive in the event of a change in control as defined in Code
Section 280G and that would be deemed to include an “excess parachute payment”
under Code Section 280G or any successor thereto, then at the election of
Executive, (i) such payments or benefits shall be payable or provided to
Executive over the minimum period necessary to reduce the present value of such
payments or benefits to an amount that is one dollar ($1.00) less than three
times Executive’s “base amount” under such Code Section 280G, or (ii) the
payments or benefits to be provided under this Agreement shall be reduced to the
extent necessary to avoid treatment as an excess parachute payment, with the
allocation of the reduction among such payments and benefits to be determined by
Executive.  Notwithstanding anything in this subsection to the contrary, a
change in control shall not be deemed to have occurred upon the conversion of
the Company’s mutual holding company parent to stock form, or in connection with
any reorganization used to effect such a conversion.
 
6.    TERMINATION FOR DISABILITY OR DEATH.
 
(a)           Termination of Executive’s employment based on “Disability” shall
be construed to comply with Section 409A of the Internal Revenue Code and shall
be deemed to have occurred if: (i) Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death, or last for a
continuous period of not less than 12 months; (ii) by reason of any medically
determinable physical or mental impairment that can be expected to result in
death, or last for a continuous period of not less than 12 months, Executive is
receiving income replacement benefits for a period of not less than three months
under an accident and health plan covering employees of the Bank or the Company;
or (iii) Executive is determined to be totally disabled by the Social Security
Administration. The provisions of Sections 6(b) and (c) shall apply upon the
termination of the Executive’s employment based on Disability.
 
(b)          Executive shall be entitled to receive Base Salary earned until the
date of Executive’s termination of employment due to Disability, plus payment
for unused vacation, personal leave, sick leave and other vested benefits, as
well as payment under any short- or long-term disability plan maintained by the
Bank.
 
(c)           The Bank shall cause to be continued life, disability, and
non-taxable medical and dental insurance coverage substantially comparable to
the coverage maintained by the Bank for the Executive prior to the termination
of his employment based on Disability, except to the extent such coverage may be
changed in its application to all Bank employees or not available on an
individual basis to an employee terminated based on Disability.  This coverage
shall cease upon the earlier of (i) the date Executive returns to the full-time
employment of the Bank; (ii) Executive’s full-time employment by another
employer; or (iii) Executive’s death.

 
6

--------------------------------------------------------------------------------

 

(d)          In the event of Executive’s death during the term of this
Agreement, his estate, legal representatives or named beneficiaries (as directed
by Executive in writing) shall be paid Executive’s earned but unpaid Base Salary
through Executive’s date of death, and the Bank shall pay all premiums for six
(6) months following Executive’s date of death for medical, dental and other
insurance benefits normally provided for Executive’s family.  Such payments are
in addition to any other benefits that Executive’s beneficiaries may be entitled
to receive under any employee benefit plan maintained by the Bank for the
benefit of Executive, including, but not limited to, the Bank’s life insurance
and tax-qualified and non-qualified retirement plans.
 
7.    TERMINATION UPON RETIREMENT.
 
Termination of Executive’s employment based on “Retirement” shall mean the
Executive’s voluntary termination of employment for retirement purposes at any
time after Executive reaches age 55 or in accordance with any retirement policy
established by the Board with Executive’s consent with respect to him; provided,
however, that “Retirement” does not include Executive’s voluntary termination of
employment for Good Reason after age 55 or involuntary termination of employment
(other than for Cause) after age 55 if Executive is still employed after age 55,
such that, upon Executive’s voluntary termination of employment for Good Reason
after age 55 or involuntary termination of employment (other than for Cause)
after age 55, Executive shall be entitled to receive severance benefits as set
forth in Sections 4(b) and (c).  Upon termination of Executive based on
Retirement, no amounts or benefits shall be due Executive under this Agreement,
and Executive shall be entitled to all benefits under any retirement plan of the
Bank and any other plans or agreements to which Executive is a party.
 
8.    TERMINATION FOR CAUSE.
 
The Bank may terminate Executive’s employment at any time, but any termination
other than termination for “Cause,” as defined herein, shall not prejudice
Executive’s right to compensation or other benefits under this
Agreement.  Executive shall have no right to receive compensation or other
benefits for any period after termination for “Cause.”  Termination for “Cause”
shall mean termination because of Executive’s personal dishonesty, incompetence,
willful misconduct, breach of fiduciary duty involving personal profit, material
breach of the Bank’s Code of Ethics, material violation of the Sarbanes-Oxley
requirements for officers of public companies, that in the reasonable opinion of
the Board will likely cause substantial financial harm or substantial injury to
the reputation of the Bank or the Company, willfully engaging in actions that in
the reasonable opinion of the Board will likely cause substantial financial harm
or substantial injury to the business reputation of the Bank, intentional
failure to perform stated duties, willful violation of any law, rule or
regulation (other than routine traffic violations or similar offenses) or final
cease-and-desist order, or material breach of any provision of this Agreement.


9.    RESIGNATION FROM BOARDS OF DIRECTORS.
 
In the event of Executive’s termination of employment for any reason,
Executive’s service as a director of the Bank or the Company, and any affiliate
of the Bank or the Company shall immediately terminate.  This Section 9 shall
constitute a resignation notice for such purposes.

 
7

--------------------------------------------------------------------------------

 


10.    NOTICE.
 
(a)          Any purported termination by the Bank for Cause shall be
communicated by Notice of Termination to Executive.  If, within thirty (30) days
after any Notice of Termination for Cause is given, Executive notifies the Bank
that a dispute exists concerning the termination, the parties shall promptly
proceed to arbitration, as provided in Section 20.  Notwithstanding the pendency
of any such dispute, the Bank shall discontinue paying Executive’s compensation
until the dispute is finally resolved in accordance with this Agreement.  If it
is determined that Executive is entitled to compensation and benefits under
Section 4, the payment of such compensation and benefits by the Bank shall
commence immediately following the date of resolution by arbitration, with
interest due Executive on the cash amount that would have been paid pending
arbitration (at the prime rate as published in The Wall Street Journal from time
to time).
 
(b)          Any other purported termination by the Bank or by Executive shall
be communicated by a “Notice of Termination” (as defined in Section 10(c)) to
the other party.  If, within thirty (30) days after any Notice of Termination is
given, the party receiving such Notice of Termination notifies the other party
that a dispute exists concerning the termination, the parties shall promptly
proceed to arbitration as provided in Section 20.  Notwithstanding the pendency
of any such dispute, the Bank shall continue to pay Executive his Base Salary,
and other compensation and benefits in effect when the notice giving rise to the
dispute was given (except as to termination of Executive for Cause); provided,
however, that such payments and benefits shall not continue beyond the date that
is 24 months from the date the Notice of Termination is given.  In the event the
voluntary termination by Executive of his employment is disputed by the Bank,
and if it is determined in arbitration that Executive is not entitled to
termination benefits pursuant to this Agreement, he shall return all cash
payments made to him pending resolution by arbitration, with interest thereon at
the prime rate as published in The Wall Street Journal from time to time, if it
is determined in arbitration that Executive’s voluntary termination of
employment was not taken in good faith and not in the reasonable belief that
grounds existed for his voluntary termination.  If it is determined that
Executive is entitled to receive severance benefits under this Agreement, then
any continuation of Base Salary and other compensation and benefits made to
Executive under this Section 10 shall offset the amount of any severance
benefits that are due to Executive under this Agreement.
 
(c)          For purposes of this Agreement, a “Notice of Termination” shall
mean a written notice that shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated.
 
11.    POST-TERMINATION OBLIGATIONS.
 
(a) Executive shall, upon reasonable notice, furnish such information and
assistance to the Bank as may reasonably be required by the Bank, in connection
with any litigation in which it or any of its subsidiaries or affiliates is, or
may become, a party; provided, however, that Executive shall not be required to
provide information or assistance with respect to any litigation between the
Executive and the Bank or any of its subsidiaries or affiliates.

 
8

--------------------------------------------------------------------------------

 
 
12.          SOURCE OF PAYMENTS.
 
All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Bank.  The Company, however, guarantees payment
and provision of all amounts and benefits due hereunder to Executive, and if
such amounts and benefits due from the Bank are not timely paid or provided by
the Bank, such amounts and benefits shall be paid or provided by the Company.
 
13.          EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS.
 
This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the Bank or any predecessor of
the Bank and Executive, except that this Agreement shall not affect or operate
to reduce any benefit or compensation inuring to Executive of a kind elsewhere
provided.  No provision of this Agreement shall be interpreted to mean that
Executive is subject to receiving fewer benefits than those available to him
without reference to this Agreement.
 
14.          NO ATTACHMENT; BINDING ON SUCCESSORS.
 
(a)           Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null,
void, and of no effect.
 
(b)          This Agreement shall be binding upon, and inure to the benefit of,
Executive and the Bank and their respective successors and assigns.
 
15.          MODIFICATION AND WAIVER.
 
(a)           This Agreement may not be modified or amended except by an
instrument in writing signed by the parties hereto.
 
(b)           No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel.  No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future as to any act other
than that specifically waived.
 
16.          REQUIRED PROVISIONS.
 
(a)           The Bank may terminate Executive’s employment at any time, but any
termination by the Board other than termination for Cause shall not prejudice
Executive’s right to compensation or other benefits under this
Agreement.  Executive shall have no right to receive compensation or other
benefits for any period after termination for Cause.

 
9

--------------------------------------------------------------------------------

 
 
(b)          If Executive is suspended from office and/or temporarily prohibited
from participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) [12 U.S.C. §1818(e)(3)] or 8(g)(1) [12 U.S.C. §1818(g)(1)] of
the Federal Deposit Insurance Act, the Bank’s obligations under this contract
shall be suspended as of the date of service, unless stayed by appropriate
proceedings.  If the charges in the notice are dismissed, the Bank may in its
discretion (i) pay Executive all or part of the compensation withheld while its
contract obligations were suspended and (ii) reinstate (in whole or in part) any
of its obligations which were suspended.
 
(c)          If Executive is removed and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Section 8(e)(4) [12 U.S.C. §1818(e)(4)] or 8(g)(1) [12 U.S.C. §1818(g)(1)] of
the Federal Deposit Insurance Act, all obligations of the Bank under this
Agreement shall terminate as of the effective date of the order, but vested
rights of the contracting parties shall not be affected.
 
(d)          If the Bank is in default as defined in Section 3(x)(1) [12 U.S.C.
§1813(x)(1)] of the Federal Deposit Insurance Act, all obligations of the Bank
under this Agreement shall terminate as of the date of default, but this
paragraph shall not affect any vested rights of the contracting parties.
 
(e)          All obligations under this Agreement shall be terminated, except to
the extent determined that continuation of the contract is necessary for the
continued operation of the Bank, (i) by the Director of the Office of Thrift
Supervision (“OTS”) or his or her designee, at the time the FDIC enters into an
agreement to provide assistance to or on behalf of the Bank under the authority
contained in Section 13(c) [12 U.S.C. §1823(c)] of the Federal Deposit Insurance
Act; or (ii) by the Director or his or her designee at the time the Director or
his or her designee approves a supervisory merger to resolve problems related to
operation of the Bank or when the Bank is determined by the Director to be in an
unsafe or unsound condition.  Any rights of the parties that have already
vested, however, shall not be affected by such action.
 
(f)           Notwithstanding anything herein contained to the contrary, any
payments to Executive by the Bank or the Company, whether pursuant to this
Agreement or otherwise, are subject to and conditioned upon their compliance
with Section 18(k) of the Federal Deposit Insurance Act, 12 U.S.C. § 1828(k),
and the regulations promulgated thereunder in 12 C.F.R. Part 359.
 
17.          SEVERABILITY.
 
If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.
 
18.          HEADINGS FOR REFERENCE ONLY.
 
The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

 
10

--------------------------------------------------------------------------------

 
 
19.          GOVERNING LAW.
 
This Agreement shall be governed by the laws of the State of Georgia but only to
the extent not superseded by federal law.
 
20.          ARBITRATION.
 
Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by binding arbitration, as an alternative to civil
litigation and without any trial by jury to resolve such claims, conducted by a
panel of three arbitrators sitting in a location selected by Executive within
fifty (50) miles from the main office of the Bank, in accordance with the rules
of the American Arbitration Association’s National Rules for the Resolution of
Employment Disputes (“National Rules”) then in effect.  One arbitrator shall be
selected by Executive, one arbitrator shall be selected by the Bank and the
third arbitrator shall be selected by the arbitrators selected by the
parties.  If the arbitrators are unable to agree within fifteen (15) days upon a
third arbitrator, the arbitrator shall be appointed for them from a panel of
arbitrators selected in accordance with the National Rules.  Judgment may be
entered on the arbitrator’s award in any court having jurisdiction.
 
21.          INDEMNIFICATION.
 
(a)          Executive shall be provided with coverage under a standard
directors’ and officers’ liability insurance policy, and shall be indemnified
for the term of this Agreement and for a period of six years thereafter to the
fullest extent permitted under applicable law against all expenses and
liabilities reasonably incurred by him in connection with or arising out of any
action, suit or proceeding in which he may be involved by reason of his having
been a director or officer of the Bank or any affiliate (whether or not he
continues to be a director or officer at the time of incurring such expenses or
liabilities), such expenses and liabilities to include, but not be limited to,
judgments, court costs and attorneys’ fees and the cost of reasonable
settlements (such settlements must be approved by the Board), provided, however,
Executive shall not be indemnified or reimbursed for legal expenses or
liabilities incurred in connection with an action, suit or proceeding arising
from any illegal or fraudulent act committed by Executive.  Any such
indemnification shall be made consistent with Section 545.121 of the OTS
Regulations and Section 18(k) of the Federal Deposit Insurance Act, 12 U.S.C.
§1828(k), and the regulations issued thereunder in 12 C.F.R. Part 359.
 
(b)          Any indemnification by the Bank shall be subject to compliance with
any applicable regulations of the OTS.
 
22.    NOTICE.
 
For the purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by certified or registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below:

 
11

--------------------------------------------------------------------------------

 
 
To the Bank:
Atlantic Coast Bank
 
505 Haines Avenue
 
Waycross, Georgia 31501
 
Telephone: (912) 284-2211
   
To the Company:
Atlantic Coast Federal Corporation
 
505 Haines Avenue
 
Waycross, Georgia 31501
 
Telephone: (912) 284-2211
   
To Executive:
Robert J. Larison, Jr.
 
955 Registry Boulevard #320
 
St. Augustine, Florida 32092
   


 
12

--------------------------------------------------------------------------------

 

SIGNATURES
 
IN WITNESS WHEREOF, the Bank and the Company have caused this Agreement to be
executed by its duly authorized representatives, and Executive has signed this
Agreement, on the date first above written.
 

   
ATLANTIC COAST BANK
       
December 11, 2009
 
By:
/s/ Charles E. Martin, Jr.
Date
   
Chairman of the Board
           
ATLANTIC COAST FEDERAL
   
CORPORATION
     
December 11, 2009
 
By:
/s/ Charles E. Martin, Jr.
Date
   
Chairman of the Board
           
EXECUTIVE:
     
December 11, 2009
 
/s/ Robert J. Larison, Jr.
Date
 
Robert J. Larison, Jr.

 
 
13

--------------------------------------------------------------------------------

 